Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email from Eric Harwood on April 7, 2021.

Claims 3 and 4 are amended as follows:
3.	(Currently Amended) The high molecular weight glucan according to claim 1, wherein an initial in vitro digestion rate coefficient, k, of an enzymatic hydrolysis reaction of the high molecular weight glucan by α-amylase and α-glucosidase enzymes is less than 0.029, and the ratio of indigestible components at 120 minutes after start of the enzymatic hydrolysis reaction is less than 10%,
wherein the enzymatic hydrolysis reaction is conducted at 37 °C in a mixture of: i) 100 μL of a 5 w/v% aqueous solution of the high molecular weight glucan; ii) 20 μL of a 1M acetic acid buffer at pH 5.5; iii) 716 μL of distilled water; iv) 4 μL of a porcine pancreatic α-amylase solution comprising 250 units/mL; and v) 160 μL of a rat small intestine acetone powder in a concentration equivalent to 0.3 units/mL of α-glucosidase activity, and
wherein k is calculated according to Formula 1:
ln (1–Ct) = –kt,
wherein:
t is the hydrolysis reaction time in minutes; 
Ct is (amount of glucose produced in t minutes)/(total amount of glucose in the high molecular weight glucan); and 
k is a slope of a primary regression line when time t is plotted versus In (1–Ct) for the first 30 minutes of the enzymatic hydrolysis reaction.
4.	(Previously Presented) The high molecular weight glucan according to claim 3, wherein a ratio of the high molecular weight glucan hydrolyzed within 20 minutes from the start of the enzymatic hydrolysis reaction is less than 45%, and a ratio of the high molecular weight glucan hydrolyzed from 20 minutes to 120 minutes after the start of the enzymatic hydrolysis reaction is greater than or equal to 50%.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/JP2017/046224, filed December 22, 2017, which claims benefit of provisional application JP2016-253555, filed December 27, 2016.  Claims 1-14 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted February 13, 2020 is acknowledged wherein claims 1-12 and 14 are amended.

Reasons for Allowance
	Currently claims 1-14 are pending in this application and have been examined on the merits herein.  The claims as amended by the enclosed examiner’s amendment are in condition for allowance.  Reasons for allowance are as follows:
	Base claim 1 is directed to an alpha 1-4-glucan having a specific distribution of branches attached at alpha-1,6 branch points.  This pattern is illustrated by the result of analyzing the chain length distribution of an enzymatic digest by isoamlyase which results in the branches being detached.  The resulting peak areas described in the claims limitations (i)-(iii) correspond to the distribution of branch lengths in the original molecule.  Dependent claims 2-5 are directed to further structural features of the glucan, while dependent claims 6, 8, and 9 are directed to various products containing said glucan.  Dependent claim 7 is directed to a therapeutic method comprising administering said glucan to a subject, and dependent claims 10-13 are directed to methods of making said product.
	In all cases, the glucan of claim 1, having the particular pattern of branch distribution, is not anticipated by or obvious over the prior art.  While the prior art discloses various high molecular weight branched alpha-1,4-glucans (See Kittisubian et al., Sorndech et al., and Lee et al., included with PTO-
Accordingly, the application is in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.